TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 1, 2019



                                      NO. 03-19-00488-CV


                             Image Microsystems, Inc., Appellant

                                                 v.

                                    MET 4/12, Ltd., Appellee




       APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on June 18, 2019. Appellant has

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that

the motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

Each party shall pay the costs of appeal incurred by that party, both in this Court and in the court

below.